EXHIBIT 10.52

THE PNC FINANCIAL SERVICES GROUP, INC.

DIRECTORS DEFERRED COMPENSATION PLAN

(As amended and restated effective January 1, 2015)

 

  1. Definitions

In this Plan, except where the context otherwise indicates, the following
definitions apply:

1.1 Account means the bookkeeping account established for each Outside Director
who is entitled to a benefit under the Plan. An Account is established only for
purposes of determining the amount of benefits hereunder and not to segregate
assets or to identify assets that may or must be used to satisfy benefits. An
Outside Director’s Account may be administratively segregated into one or more
subaccounts to reflect benefits that are payable at different times and in
different forms. As used herein, the term “Account” may refer to a subaccount as
the context so requires.

1.2 Beneficiary Designation Form means any form, document or online process
provided by or designated by the Corporation or Department that an Outside
Director completes and submits in order to make or amend his or her beneficiary
designation pursuant to the Plan.

1.3 Board means the Board of Directors of the Corporation.

1.4 Change in Control means a change of control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control will be deemed to have occurred if:

(a) any person, within the meaning given in Section 3(a)(9) of the Exchange Act
(including any syndicate or group deemed to be a person under Section 13(d)(3)
of the Exchange Act), excluding employee benefits plans of the Corporation and
its Subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act or any successor provisions thereto), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then-outstanding securities;
provided, however, that such an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of such voting power will not be considered a
Change in Control if the Board approves such acquisition either prior to or
immediately after its occurrence;

(b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
Fundamental Transaction of (i) the Corporation’s outstanding securities,
(ii) the surviving entity’s outstanding securities, or (iii) in the case of a
division, the outstanding securities of each entity resulting from the division;

 



--------------------------------------------------------------------------------

(c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

(d) as a result of a proxy contest, individuals who, prior to the conclusion
thereof, constituted the Board (including, for this purpose, any new director
whose election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
of the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

(e) during any period of 24 consecutive months, individuals who, at the
beginning of such period, constituted the Board (including, for this purpose,
any new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease, for
any reason, to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

(f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
Subsidiary or division of the Corporation will not by itself constitute a Change
in Control.

1.5 Committee means the committee appointed by the Board to administer the Plan,
all of the members of which are non-employee directors as defined in Rule
16b-3(b)(3)(i) under the Exchange Act or any similar successor rule. Unless
otherwise determined by the Board, the Nominating and Governance Committee of
the Board will be the Committee.

1.6 Common Stock means the common stock, par value $5.00 per share, of the
Corporation.

1.7 Compensation means cash compensation for services performed as an Outside
Director, including, without limitation, retainer and meeting fees.

1.8 Corporation means The PNC Financial Services Group, Inc. or any successor
thereto.

1.9 Department means the Corporation’s Corporate Secretary Department.

1.10 Effective Date means January 1, 2015.



--------------------------------------------------------------------------------

1.11 Election Form means any form, document or online process provided by or
designated by the Committee or the Department for use by an Outside Director to
elect to participate in the Plan, designate the portion of Compensation that he
or she wishes to defer, elect the time and manner of payment of deferrals and/or
designate the investment vehicle for amounts credited to his or her Account.

1.12 Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

1.13 Fair Market Value of a share of Common Stock on a given date means an
amount equal to the fair market value of a share of Common Stock as determined
pursuant to a reasonable method adopted by the Committee in good faith for such
purpose that uses actual transactions in Common Stock as reported by a national
securities exchange or the Nasdaq National Market. In the absence of a method of
valuation specifically adopted by the Committee, the Fair Market Value of a
share of Common Stock on a given date will mean the closing price on the New
York Stock Exchange of a share of Common Stock on such date or, if no such price
is reported for that day, on the last preceding day for which such price is
reported.

1.14 Internal Revenue Code means the Internal Revenue Code of 1986, as amended.

1.15 Outside Director means a member of the Board who is not, as of the date he
or she earned Compensation, an officer, as defined in Rule 16a-1(f) under the
Exchange Act or any similar successor rule, or employee of the Corporation or a
Subsidiary.

1.16 Plan means The PNC Financial Services Group, Inc. Directors Deferred
Compensation Plan, as amended from time to time.

1.17 Retirement means the date of the Outside Director’s “separation from
service,” as such term is defined under Internal Revenue Code Section 409A and
its corresponding Treasury Regulations and related guidance.

1.18 Subsidiary means a corporation, bank, partnership, business trust, limited
liability company or other form of business organization that is a subsidiary of
the Corporation under generally accepted accounting principles.

1.19 Valuation Date means March 31, June 30, September 30, and December 31 of
each year, except as otherwise provided in Section 5.4. If any of the preceding
dates is not a date on which the New York Stock Exchange is open for business,
then the Valuation Date will be the next preceding date on which the New York
Stock Exchange is open for business.

 

  2. Purpose; Eligibility

The Plan is intended to provide each Outside Director with the opportunity to
defer receipt of Compensation to assist the Corporation in attracting,
retaining, and motivating Outside Directors of outstanding ability.

Each Outside Director (including a Committee member) who is serving on the
Effective Date of the Plan, or is elected or appointed and duly qualified
thereafter, is eligible to participate in the Plan.

 



--------------------------------------------------------------------------------

  3. Administration; Committee Determinations

The Plan will be administered by the Committee or by the Committee Chair in the
exercise of such authority as the Committee may delegate to him or her from time
to time.

In addition to any other powers granted to the Committee, it will have the
following powers, subject to the express provisions of the Plan:

(a) to construe and interpret the Plan;

(b) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan; and

(c) to delegate to officers or managers of the Corporation or any Subsidiary,
including, without limitation, members of the Department, the authority to
perform administrative functions under the Plan.

Any determinations made or actions taken by the Committee pursuant to this
Section 3 or pursuant to any other provision of the Plan will be made or taken
by the Committee in its sole discretion and will be final, binding and
conclusive for all purposes on all parties, including, without limitation, the
Outside Directors and their designated beneficiaries.

 

  4. Establishment of Accounts

The Corporation will establish and maintain an Account in the name of each
Outside Director who elects to defer a portion of his or her Compensation under
the Plan. Amounts deferred pursuant to Section 5 will be credited to the Outside
Director’s Account as of the date that it would otherwise have been payable to
the Outside Director had he or she not elected to defer such Compensation
pursuant to the Plan.

 

  5. Deferral and Payment Elections

5.1 Initial Deferral Election. Each Outside Director may make an election, by
completing and timely submitting an Election Form, to defer to the Plan all or a
portion of his or her Compensation, which must be expressed as a percentage of
Compensation. If the Outside Director designates for deferral a percentage of
Compensation less than 100%, such percentage will be applied to each payment of
Compensation such that the designated percentage will be deferred from the
payment and the Outside Director will receive the remainder of the payment in
cash in the ordinary course.

For an election to be effective for Compensation earned in a particular calendar
year, the Outside Director’s Election Form must be completed and submitted in
accordance with the procedures established by the Department prior to January 1
of such year. Notwithstanding the previous sentence, in the calendar year in
which an Outside Director first becomes an Outside Director, the Outside
Director must complete and submit an Election Form in accordance with the
procedures established by the Department within 30 days of such person’s
becoming an Outside Director, and such Election Form will be effective only for
Compensation earned after the Election Form is received.



--------------------------------------------------------------------------------

5.2 Duration, Change or Revocation of Deferral Election. An Outside Director’s
deferral election will become irrevocable for Compensation earned during a
calendar year as of January 1 of the calendar year for which the election is to
be given effect. In the case of an individual who first becomes an Outside
Director, the Outside Director’s deferral election will become irrevocable on
the day such person submits his or her Election Form, as described in
Section 5.1 and will apply only to Compensation earned after that date. Once
submitted and effective, an Outside Director’s Election Form will remain in
effect, unless and until such Election Form is revoked or a new valid Election
Form is submitted in accordance with this Section 5.2 that supersedes the
existing Election Form.

An Outside Director may change or revoke his or her Election Form at any time
before January 1 of the calendar year for which the Election Form will be given
effect by submitting a new, properly completed Election Form or by following
such other procedures as are established by the Department for such purpose. An
Outside Director’s change or revocation of his or her Election Form will be
effective with respect to Compensation earned beginning in the first calendar
year that commences after written notice of the change or revocation is
received.

5.3 Time and Manner of Payment. An Outside Director shall specify the time and
manner of payment of the deferred Compensation, together with investment amounts
credited thereon, to which the Election Form applies.

Time of Payment. The Outside Director may elect payment beginning either (1) on
Retirement, or (2) on a specified date (which may be either before or after
Retirement) that is one of the Valuation Dates in a given year.

Manner of Payment. The Outside Director may elect payment either (1) in a lump
sum or (2) in a designated number of annual installments, not to exceed 10
annual installments.

If no valid payment election is made, the Outside Director will be deemed to
have elected payment in a lump sum beginning on his or her Retirement.

5.4 Subsequent Elections. An Outside Director who has not already commenced
receiving a distribution with respect to a portion of his or her Compensation
deferred under the Plan (a “Deferral Amount”) may subsequently change either the
time or the form of distribution for that portion of his or her Account
attributable to such Deferral Amount (a “Subsequent Deferral Election”);
provided that a Subsequent Deferral Election may be made only if the Subsequent
Deferral Election (i) is made by filing a new Election Form no later than 12
months prior to the previously designated payment date for such portion of his
or her Account, (ii) is not effective until 12 months have elapsed from the date
on which the change is made, and (iii) defers the date for payment for such
portion of his or her Account by at least five years from the previously
designated payment date; provided, further, that, for the avoidance of doubt,
any such Subsequent Deferral Election shall become irrevocable as of the date
that is 12 months prior to the previously designated payment date with respect
to which the Subsequent Deferral Election is made. In the case of a Subsequent
Deferral Election with respect to a Deferral Amount to be distributed in
connection with the Outside Director’s Retirement, the payment date for the
Deferral Amount following the Subsequent Deferral Election shall be the payment
date determined in accordance with Section 5.4 as if the Outside Director’s
Retirement occurred on



--------------------------------------------------------------------------------

the anniversary of the Outside Director’s actual Retirement that is equal to the
product of (A) five multiplied by (B) the number of Subsequent Deferral
Elections that the Outside Director has made with respect to the Deferral Amount
to be distributed in connection with his or her Retirement. An Outside Director
may make a Subsequent Deferral Election in accordance with the procedures
established by the Department. For the sake of clarity, this Section 5.4 will
permit an Outside Director to extend the payment date(s) (a) for his or her
entire Account, or (b) on all of the Compensation deferred in any particular
year.

5.5 Change in Control. Notwithstanding anything in the Plan to the contrary,
upon the occurrence of a Change in Control: (a) each Account under the Plan for
which a value has not already been fixed in accordance with the Plan will be
valued as of the time immediately prior to the Change in Control (which will be
deemed to be the applicable Valuation Date); and (b) for each Account under the
Plan with a balance outstanding at the time the Change in Control occurs, the
entire balance of the Account will be paid out, in cash, to the current or
former Outside Director or his or her designated beneficiary, as the case may
be, as soon as administratively practicable, but no later than 30 days after the
occurrence of the Change in Control.

 

  6. Beneficiary Designations; Payment Following Death of Outside Director

Each Outside Director may designate, on a Beneficiary Designation Form provided
by the Corporation, one or more beneficiaries to receive any unpaid amounts in
his or her Account, in the event of his or her death. If the Outside Director
has not made a valid beneficiary designation, the amounts credited to the
Outside Director’s Account at his or her death will be paid to the Outside
Director’s surviving spouse, or if none, the Outside Director’s estate.

If an Outside Director should die before full payment of the balance in his or
her Account, the designated beneficiary will receive (or, if the Outside
Director has specified multiple beneficiaries, the surviving designated
beneficiaries will receive in equal shares) payment of such unpaid amounts at
the same time and in the same manner as the Outside Director would have received
such amounts had he or she survived. Notwithstanding the foregoing, in the event
that a designated beneficiary survives the Outside Director but dies before
receiving payment of all amounts in the Account due to that beneficiary, the
beneficiary’s estate will receive such unpaid amounts in a lump sum within 90
days after the beneficiary’s death. The estate of a beneficiary who has
predeceased the Outside Director will have no claim to payments under the Plan.

An Outside Director may amend his or her beneficiary designations at any time by
submitting a new, properly completed Beneficiary Designation Form in accordance
with the procedures established by the Department for such purpose.

An Outside Director’s beneficiary designation, including an amendment to an
existing beneficiary designation, shall be effective immediately upon receipt of
such a properly completed Beneficiary Designation Form.



--------------------------------------------------------------------------------

  7. Account Investment Options

An Outside Director may elect or change the investment vehicle or vehicles for
amounts credited to his or her Account at any time by submitting a properly
completed deferral account investment option Election Form to the Department or
other person designated to receive the Election Form, provided that an Outside
Director who retires from the Board may amend (or his or her designated
beneficiary, following the death of the Outside Director, may amend) such
investment option elections no more than once per year. Notwithstanding anything
in the Plan to the contrary, any Election Form submitted by an Outside Director
to elect or change the investment vehicle or vehicles for amounts credited to
his or her Account shall be subject to review and approval by the Department
and/or the Corporation’s legal counsel for compliance with applicable securities
laws and the Corporation’s policies and rules regarding insider trading.

Amounts credited to an Outside Director’s Account will be based on one of the
following two investment options: the Outside Director may elect one investment
vehicle for his or her entire Account or may elect different investment options
for different portions of the Account. The PNC Stock Investment Option will be
the default investment option election under any circumstances where there is
not a valid investment election that otherwise applies.

(a) PNC Stock Investment Option. The value on any given date of the portion of
the Account for which this investment option has been selected will be the then
Fair Market Value of (i) the number of shares (including fractional shares) of
Common Stock (“Phantom Shares”) that could have been purchased at Fair Market
Value with the deferred Compensation on the date the Compensation is credited to
the Outside Director’s Account pursuant to Section 4, or, in the case of a
transfer between investment options, on the date the Outside Director’s
investment option Election Form requesting the change is received plus (ii) a
number of Phantom Shares equal to the number of shares (including fractional
shares) of Common Stock that could have been purchased had all cash dividends
that would have been paid on a number of shares of Common Stock equal to the
then-aggregate number of Phantom Shares described in clause (i) and this clause
(ii) been used to purchase additional shares of Common Stock at Fair Market
Value on each dividend payment date. Phantom Shares are also subject to
adjustment for capital changes pursuant to Section 8.

(b) PNC Interest Rate Option. The value on any given date of the portion of the
Account for which this investment option has been selected will be determined by
(i) the amount of deferred Compensation in the PNC Interest Rate Option portion
of the Account, plus (ii) the aggregate of all investment amounts on such
portion of the Account, where each quarter there is credited to the Account an
investment amount equal to the balance of such portion of the Account at the end
of the calendar quarter (including in such balance all previously credited
investment amounts and all previous deferrals plus deferred Compensation amounts
added during or at the end of the quarter) times a rate equal to the 10-year
U.S. Treasury Note rate as reported in The Wall Street Journal for the last week
of the previous calendar quarter (converted to a quarterly rate), or such
similar rate as may be selected by the Committee if there is no such 10-year
U.S. Treasury Note rate at that time. For the avoidance of doubt, where the
distribution of an Outside Director’s Account coincides with the end of the
calendar quarter, the distribution shall be deemed to occur after the
determination of the balance of the Account for purposes of clause (ii) for such
calendar quarter.



--------------------------------------------------------------------------------

  8. Capital Adjustments

Upon the occurrence of a corporate transaction or transactions (including,
without limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by the
Corporation (each, a “Corporate Transaction”)), the Committee shall make those
adjustments, if any, to the number, class or kind of Phantom Shares in the
Accounts, or shall make such other adjustments, if any, to the amounts in the
Accounts using the PNC Stock Investment Option vehicle, in either case as the
Committee deems appropriate, in its discretion, to reflect the Corporate
Transaction(s) such that the rights of the Outside Director (or designated
beneficiary of a deceased Outside Director) are neither enlarged nor diminished
as a result of such Corporate Transaction(s). All determinations hereunder shall
be made by the Committee, in its sole discretion, and shall be final, binding
and conclusive for all purposes on all parties, including, without limitation,
the Outside Director or his or her designated beneficiaries. The Corporation
shall determine the manner in which any fractional Phantom Shares will be
treated.

 

  9. Account Statements

A statement will be sent, no less frequently than once per quarter, to each
current or former Outside Director with a balance in his or her Account as of
the most recent Valuation Date. Such statement will (1) list the value of the
PNC Interest Rate Option portion of the Account, if any, as of such Valuation
Date and (2) list the aggregate number of Phantom Shares in the PNC Stock
Investment Option portion of the Account, if any, and show the aggregate Fair
Market Value of such Phantom Shares as of such Valuation Date. The Corporation’s
officers may also provide such additional statements, if any, as they may deem
appropriate from time to time.

 

  10. Payment of Account Balances

10.1 Form, Timing and Valuation of Distribution. All payments from an Account
will be made solely in cash. Payment of deferred Compensation under the Plan
will commence within 30 days of the first Valuation Date on or after the date
upon which payments are to commence under Section 5.3 (or, if applicable,
Section 5.4), and the amount to be paid will be based on the Account balance on
such Valuation Date.

If an Outside Director elected the annual installment payment option, the amount
of each installment to be paid will be determined by dividing the balance in the
Account to be paid in the form of installments by the number of installments
remaining to be paid. The balance remaining in an Account subject to installment
payouts will continue to be credited with additional investment amounts in
accordance with the applicable investment option elections. Each annual
installment payment following the first annual installment payment will be paid
on or before 30 days after the Valuation Date immediately following each
subsequent anniversary of the specified beginning payment date, except as
otherwise provided in Section 6 upon the death of a designated beneficiary after
beginning to receive payments from the Account but before all amounts due to
that designated beneficiary have been paid.



--------------------------------------------------------------------------------

10.2 Unforeseeable Emergency Withdrawal. In the event of an unforeseeable
emergency that is a severe financial hardship to an Outside Director resulting
from (a) an illness or accident of the Outside Director, the Outside Director’s
spouse, the Outside Director’s designated beneficiary, or the Outside Director’s
dependent (as defined in Internal Revenue Code Section 152, without regard to
Internal Revenue Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), (b) loss of
the Outside Director’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Outside Director, an Outside Director may file a notice with the Department
to be presented to the Committee, advising it of the circumstances of the
unforeseeable emergency and requesting a withdrawal of such Outside Director’s
Account or a portion of the Account. The Committee, in its sole discretion, will
make determinations as to what constitutes an unforeseeable emergency in
accordance with the requirements under Internal Revenue Code Section 409A and
section 1.409A-3(i)(3) of the Treasury Regulations.

Upon approval of the Committee, payment amounts to an Outside Director on
account of an unforeseeable emergency will be made in a single lump sum cash
payment as soon as administratively practicable, but, in any event, no later
than 30 days after such approval. The unforeseeable emergency withdrawal will be
deducted pro rata from all of the investment options within the Outside
Director’s Account based upon the proportionate value each of the investment
options bears to the aggregate value of the entire Account on the Valuation Date
immediately preceding the date that the unforeseeable emergency withdrawal is
approved. A withdrawal by an Outside Director on account of an unforeseeable
emergency will have no effect on any amounts remaining in such Outside
Director’s Account, and will not have any effect on any current or future
deferral after the withdrawal. Withdrawals of amounts because of such
unforeseeable emergency will only be permitted to the extent reasonably
necessary to satisfy the unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such unforeseeable emergency is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, or (ii) by
liquidation of the Outside Director’s assets, to the extent the liquidation of
such assets would not itself cause a financial hardship.

 

  11. Effective Date of the Plan

This amendment and restatement is effective as of January 1, 2015. The Plan was
most recently amended and restated effective as of January 1, 2012 and
previously amended and restated effective as of January 1, 2008. For the sake of
clarity, Compensation deferred on and after January 1, 2008 is to be
administered in accordance with this Plan. Compensation deferred on and after
January 1, 2005 through December 31, 2007 is to be administered in accordance
with The PNC Financial Services Group, Inc. Directors Deferred Compensation
Plan, as amended and restated effective April 27, 2004, and Internal Revenue
Code Section 409A and its corresponding proposed and final Treasury Regulations
and related transition guidance, where applicable. Compensation deferred before
January 1, 2005 is to be administered in accordance with The PNC Financial
Services Group, Inc. Directors Deferred Compensation Plan, as amended and
restated effective April 27, 2004, or any other plan documents in effect at the
time the Compensation was deferred.



--------------------------------------------------------------------------------

  12. Indemnification of Committee

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee will be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and reasonably incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Compensation deferred
hereunder, and against all amounts reasonably paid by them in settlement thereof
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, if such members acted in good faith and in a manner that they
believed to be in, and not opposed to, the best interests of the Corporation.

 

  13. Miscellaneous Provisions

13.1 No Right or Obligation of Continued Service. Nothing contained herein will
entitle an Outside Director to continue to serve as a member of the Board or
require an Outside Director to continue to provide services as a member of the
Board. The termination of an Outside Director’s service as a member of the Board
will have no effect on his or her rights hereunder, except as otherwise provided
herein.

13.2 No Shareholder Rights. The sole interest of an Outside Director hereunder
will be the right to receive the cash payments provided for herein as and when
the same becomes due and payable. An Outside Director will have no rights as a
shareholder of the Corporation with respect to any portion of the Compensation
credited to his or her Account.

13.3 Nonalienability. Except for the withholding of any tax under applicable
law, no Compensation or other amounts credited to an Account or any amount
payable at any time hereunder will be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment or other legal process, or encumbrance
of any kind (including as the result of any domestic relations order). Any
attempt to alienate, sell, transfer, assign, pledge, attach or otherwise
encumber any such Compensation or amount, whether currently or hereafter
payable, will be void. Except as otherwise specifically provided by law, no
Compensation or amount payable hereunder will, in any manner, be liable for or
subject to the debts or liabilities of an Outside Director or his or her
designated beneficiary.

13.4 Withholding. Payments made by the Corporation hereunder will be subject to
any applicable tax-withholding requirements and to such other deductions as are
required at the time of such payment under any income tax or other law, whether
of the United States or any other jurisdiction.

13.5 Headings. Headings used herein are included solely for convenience of
reference and shall not alter the meaning or interpretation of any of the
provisions of the Plan.

13.6 Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume the Corporation’s obligations hereunder in the same manner and to the
same extent that the Corporation would be required to perform if no such
succession had taken place. The Plan will inure to the benefit of and be
enforceable by each Outside Director and each Outside Director’s personal or
legal representatives, designated beneficiaries, executors, administrators,
successors, heirs, distributees, devisees and legatees.



--------------------------------------------------------------------------------

13.7 Status as Unsecured Creditor; Funding of Payments. All Account balances
will constitute unsecured contractual obligations of the Corporation. In the
sole discretion of the Corporation, the Corporation or any of its affiliates may
establish or maintain a nonqualified grantor trust and make contributions
thereto for the purpose of providing a source of funds to make payments
hereunder as they become due and payable; provided, however, that no such trust
will result in an Outside Director or any designated beneficiary being required
to include in gross income for federal income tax purposes any amounts payable
hereunder prior to the date of actual payment. Notwithstanding the establishment
or maintenance of any such trust, Outside Directors’ and their designated
beneficiaries’ rights hereunder will be solely those of a general unsecured
creditor of the Corporation.

13.8 Termination and Amendment of Plan. The Plan may be terminated or amended at
any time by the Board upon the recommendation of the Committee, or by the
Committee, without the consent of any current or former Outside Director for
whom an Account has been established, provided that any termination or amendment
will be of general application to all Outside Directors participating in the
Plan (and their designated beneficiaries) and will not, without the specific
written consent of any such Outside Director (or designated beneficiary)
adversely affect: (a) any Compensation or other amount theretofore credited to
an Account; or (b) the right of an Outside Director (or designated beneficiary)
to receive all amounts due and payable with respect to an Account. Any amendment
to or termination of the Plan pursuant to this Section 13.8 will be effective as
of the date such amendment or termination is so approved or as of such later
date as may be specified by the Board or the Committee when so amending or
providing for the termination of the Plan.

Notwithstanding anything in the Plan to the contrary, there will be no
additional deferrals under the Plan following a Change in Control.

13.9 Severability. Whenever possible, each provision of this Plan will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be prohibited by or invalid under
applicable law, then (i) such provision will be deemed to be amended to, and to
have contained from the outset such language as is necessary to, accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law, and (ii) other provisions of this Plan will remain in full
force and effect.

13.10 Limitations on Claims. Any claim or action by any Outside Director or
beneficiary to recover benefits allegedly due under the Plan or by reason of any
law or that relates to the Plan and seeks a remedy, ruling or judgment of any
kind against the Plan may not be commenced in any court or forum (a “Judicial
Claim”) until after the Outside Director or beneficiary has made a claim in
writing to the Department that raises all arguments and produces all evidence
that the Outside Director or beneficiary believes supports the claim or action
(an “Administrative Claim”). The Outside Director shall be deemed to have waived
every argument and the right to produce any evidence not submitted in the
Administrative Claim. Any Judicial Claim must be commenced in a court of
competent jurisdiction or appropriate forum, no later than 24 months after the
earliest of the date that payment was first made, or allegedly due, under the
Plan or the first date the Outside Director beneficiary knew or should have
known the



--------------------------------------------------------------------------------

principal facts on which such claim or action is based; provided, however, that,
if the Administrative Claim is commenced within the 24-month period, the period
for commencing a Judicial Claim shall expire on the later of the date upon which
the 24-month period ends and the date that is three months after a final notice
of denial is sent by the Department. Any claim or action filed in a court or
other forum after the end of the 24-month period (or, if applicable, after the
end of the three-month period following conclusion of the Administrative Claim)
will be time-barred.

13.11 Governing Law. The Plan will be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, without reference to its
conflicts-of-laws provisions.

13.12 Compliance with Law. This Plan is intended to comply with applicable law.
Without limiting the foregoing, the Plan is intended to comply with the
applicable requirements of Internal Revenue Code Section 409A, and will be
administered in accordance with Internal Revenue Code Section 409A and its
corresponding Treasury Regulations and related guidance to the extent that
Internal Revenue Code Section 409A applies to the Plan. Notwithstanding anything
in the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Internal Revenue Code Section 409A and
its corresponding Treasury Regulations and related guidance. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring penalties under Internal Revenue Code Section 409A, then such payment
or benefit will be provided in full at the earliest time thereafter when such
penalties will not be imposed. For purposes of Internal Revenue Code
Section 409A, a series of installment payments shall be treated as a single
payment. To the extent that any provision of the Plan would cause a conflict
with the applicable requirements of Internal Revenue Code Section 409A, or would
cause the administration of the Plan to fail to satisfy the applicable
requirements of Internal Revenue Code Section 409A, such provision shall be
deemed null and void to the extent permitted by applicable law.